DETAILED ACTION
Claims 1-20 are pending. Claims 1, 2, 10, 14, and 18 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 29, 2022.  As directed by the amendment: claims 1, 2, 10, 14, and 18 have been amended.  Thus, claims 1-20 are presently pending in this application.
Applicant’s amendment to the claims has overcome the rejections under 35 USC §102(a)(1) and §103 however additional rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myaguni (WO 2016199322) in view of Kessler (US 9204671).
Regarding claim 1, Myaguni describes an upper-body garment (see Fig. 4) with a torso region having a first sleeve opening (see annotated Fig. 4b below), and a second sleeve opening (see annotated Fig. 4b below), the upper-body garment comprising: 
a plurality of panels (cloth R1-R6) forming one or more inflow vents (distal end 11 of ventilation passage 2) and one or more outflow vents (tip 10 of ventilation passage 2), a panel (R1) extending across a back aspect (see Fig. 4A) of the torso region and around a first side (see annotated Fig. 4A) and a second opposite side (see annotated Fig. 4A) of the torso region inferior to the first sleeve opening and the second sleeve opening respectively (is below the sleeve opening), each of the plurality of panels including a first terminal end and a second terminal end (see annotated Fig. 4A); and 
a first front panel (base fabric B1), a first reference line (see annotated Fig. 4A) that passes through the first terminal end of at least one of the plurality of panels (R1) and is parallel to a front midline (see Fig. 4A) of the upper-body garment such that the first front panel (B1) extends to the first side of the torso region inferior to at least a first portion of the plurality of panels (see Fig. 4A, base cloth is inferior to the panels).  
The garment of Myaguni does not explicitly describe a plurality of panels that extend around the garment, but rather a single panel that is spaced from second panel R2.
Myaguni does depict that continuous panels and additional panels can be utilized (see Fig. 1) and that the panels can be in the same location on the front and back (see Fig. 5).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Myaguni to include continuous panels that extend around the garment and additional panels and therefore not allow breaks between the panels so that the user could experience more air flow ventilation around the garment and therefore be more comfortable (para. 103, see proposed front and back configuration below).
Myaguni does not explicitly describe at least a first front panel extending across the reference plane.  Myaguni appears to depict a button-down shirt with a placket, but is silent as to this feature, and therefore it is unclear where the front panel extends.
In related art for shirts, Kessler describes a shirt that includes a button-down configuration (see Fig. 2).  As shown, the right panel 24 extends over the left panel 22 at the area of the buttons 32 (see Fig. 2 and Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Myaguni to include buttons, and therefore the configuration of Kessler, so that the garment could be easily removed and replaced.  This modification would thus provide that the front panels extend beyond the terminal ends of the plurality of panels and thus the front panels would extend across a first reference line that passes through the first terminal end.

    PNG
    media_image1.png
    513
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    731
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    794
    694
    media_image3.png
    Greyscale

Regarding claim 2, the garment of Myaguni as modified comprises a second front panel (panel 22 from Kessler) extending across a second reference line (mirrored line to the reference line in annotated Fig. 4A) that passes through the second terminal end of the at least one of the plurality of panels (R1) and is parallel to the front midline of the upper-body garment such that the second front panel extends to the second side of the torso region inferior to at least a second portion of the plurality of panels (as modified the garment of Myaguni includes the panel configuration of Kessler, thus the panel 22 extends beyond the second reference line in the area of the placket).  
Regarding claim 3, the garment of Myaguni as modified includes wherein the plurality of panels include an upper panel (see annotated modified Fig. 4B below) having a bottom edge (see annotated Fig. 2), and a lower panel (see annotated modified Fig. 4B below) having a top edge (see Fig. 2 below), and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge (see Fig. 2 below).  

    PNG
    media_image4.png
    553
    1078
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    392
    751
    media_image5.png
    Greyscale

Regarding claim 4, the garment of Myaguni as modified includes wherein the bottom edge of the upper panel includes a first undulating pattern (see Fig. 2 above) as the bottom edge extends across the back aspect of the torso region, and wherein the top edge of the lower panel includes a second undulating pattern as the top edge extends across the back aspect of the torso region (see Fig. 2 above).  
Regarding claim 5, the garment of Myaguni includes wherein the first undulating pattern is substantially the same as the second undulating pattern (they are substantially the same shape).  
Regarding claim 6, the garment of Myaguni includes a plurality of spaced-apart securement points (mounting portion 16) between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of spaced-apart securement points subdividing the vent opening into a plurality of sub-vent openings (see annotated Fig. 2 above). 
Regarding claim 10, Myaguni describes an upper-body garment (see Fig. 4) with a torso region having a first sleeve opening (see annotated Fig. 4b above), and a second sleeve opening (see annotated Fig. 4b above) the upper-body garment comprising: 
a lower panel (cloth r1) having a top edge (see annotated Fig. 4A below) on the first side and the second opposite side of the torso region (see annotated Fig. 4A below), wherein the top edge includes a second undulating pattern (see annotated Fig. 2 below); and
at least a first front panel (base fabric B1) extending across a first reference line (see annotated Fig. 4a below) that passes through a first terminal end of the lower panel and is parallel to a front midline of the upper-body garment such that the first front panel (B1) extends to the first side of the torso region inferior to the upper panel and the lower panel (is inferior to the first panel).
The garment of Myaguni does not explicitly describe an upper panel that extends around two sides and overlaps the bottom panel, and that the bottom panel extends across the back and extends to both sides. 
Myaguni does depict that continuous panels and additional panels can be utilized (see Fig. 1) and that the panels can be in the same location on the front and back (see Fig. 5) and that when panels are utilized in such a manner that the panels overlap (see at least Figs. 2 and 5).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Myaguni to include continuous panels around the garment and additional panels and therefore not allow breaks between the panels so that the user could experience more air flow ventilation and therefore be more comfortable (para. 103, see proposed front and back configuration below).
Myaguni does not explicitly describe at least a first front panel extending across the reference plane.  Myaguni appears to depict a button-down shirt with a placket, but is silent as to this feature, and therefore it is unclear where the front panel extends.
In related art for shirts, Kessler describes a shirt that includes a button-down configuration (see Fig. 2).  As shown, the right panel 24 extends over the left panel 22 at the area of the buttons 32 (see Fig. 2 and Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Myaguni to include buttons, and therefore the configuration of Kessler, so that the garment could be easily removed and replaced.  This modification would thus provide that the front panels extend beyond the terminal ends of the plurality of panels and thus the front panels would extend across a first reference line that passes through the first terminal end.

    PNG
    media_image6.png
    743
    830
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    794
    694
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    553
    1078
    media_image4.png
    Greyscale

Regarding claim 11, the garment of Myaguni as modified includes wherein each of the upper panel and the lower panel extend around the first side and the second opposite side of the torso region inferior to the first sleeve opening and the second sleeve opening respectively (as modified, the panels are continuous around the base and extend below the sleeve openings).  
Regarding claim 12, the garment Myaguni as modified includes wherein at least the lower panel further includes a second terminal end, and wherein the first terminal end and the second terminal end are located on a front aspect of the torso region (see annotated Fig. 4a below).

    PNG
    media_image7.png
    801
    970
    media_image7.png
    Greyscale

Regarding claim 13, the garment of Myaguni as modified includes wherein the first terminal end is spaced from the front midline of the upper-body garment by the first front panel, and wherein the second terminal end is spaced from the front midline of the upper-body garment by a second front panel (as modified, the garment placket is formed by the first and second panels, these panels overlap at the button portions, as supported by Figs. 1 and 2, the cloth does not extend to the edge of the base, but rather is spaced from the edge).
Regarding claim 14, the garment of Myaguni as modified includes wherein the second front panel extends across a second reference line that passes through the second terminal end and is parallel to the front midline of the upper-body garment such that the second front panel extends to the second opposite side of the torso region inferior to the upper panel and the lower panel (see annotated Fig. 4a above).  
Regarding claim 15, the garment of Myaguni as modified includes a plurality of spaced-apart securement points (mounting portion 16) between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of spaced-apart securement points subdividing the vent opening into a plurality of sub-vent openings.  
Regarding claim 16, the garment of Myaguni as modified includes wherein the plurality of sub-vent openings include a first sub-vent opening positioned on a front aspect of the upper-body garment (see plurality of vent openings 10), and wherein a longitudinal axis of the first sub-vent (see arrows depicting axis of the sub vents in at least Fig. 4a) opening is oriented substantially parallel to the front midline of the upper-body garment (is parallel).

Regarding claim 18, Myaguni describes a method of manufacturing a vented portion of an upper-body garment (see Fig. 4) with a torso region having a first sleeve opening (see annotated Fig. 4b above), and a second sleeve opening (see annotated Fig. 4b above), the method of manufacturing comprising: 
positioning a lower panel (cloth r1) first side and the second opposite side of the torso region (see annotated Fig. 4A above, claim 10), the lower panel having a top edge (see annotated Fig. 4A above, claim 10) that includes a second undulating pattern (see annotated Fig. 2 above, claim 10), 
positioning a first front panel (base fabric B1) so that it extends across a first reference line (see annotated Fig. 4a above, claim 10) that passes through a first terminal end of the lower panel and is parallel to a front midline of the upper-body garment such that the first front panel extends to the first side of the torso region inferior to the upper panel and the lower panel (is inferior to the first panel).  
The garment of Myaguni does not explicitly describe an upper panel that extends around two sides and overlaps the bottom panel, and that the bottom panel extends across the back and extends to both sides and that the upper and lower panels overlap to form a vent.
Myaguni does depict that continuous panels and additional panels can be utilized (see Fig. 1) and that the panels can be in the same location on the front and back (see Fig. 5) and that when panels are utilized in such a manner that the panels overlap (see at least Figs. 2 and 5) and are secured at securement point 16.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Myaguni to include continuous panels that extend around the garment and additional panels and therefore not allow breaks between the panels so that the user could experience more air flow ventilation around the garment and therefore be more comfortable (para. 103, see proposed front and back configuration below).
Myaguni does not explicitly describe at least a first front panel extending across the reference plane.  Myaguni appears to depict a button-down shirt with a placket, but is silent as to this feature, and therefore it is unclear where the front panel extends.
In related art for shirts, Kessler describes a shirt that includes a button-down configuration (see Fig. 2).  As shown, the right panel 24 extends over the left panel 22 at the area of the buttons 32 (see Fig. 2 and Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Myaguni to include buttons, and therefore the configuration of Kessler, so that the garment could be easily removed and replaced.  This modification would thus provide that the front panels extend beyond the terminal ends of the plurality of panels and thus the front panels would extend across a first reference line that passes through the first terminal end.


    PNG
    media_image6.png
    743
    830
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    794
    694
    media_image3.png
    Greyscale

Regarding claim 19, the method of Myaguni as modified includes wherein each of the upper panel and the lower panel extend around the first side and the second opposite side of the torso region inferior to the first sleeve opening and the second sleeve opening respectively (as modified there are two panels that extend below the sleeve openings, see annotated Figs. 4a-4b).  
Regarding claim 20, the method of Myaguni as modified includes wherein the first undulating pattern is substantially the same as the second undulating pattern (see annotated Fig. 2 above, claim 10).
Claims 7-9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myaguni (WO 2016199322) in view of Kessler (US 9204671) and Baschak et al (US 20160242474).
Regarding claim 7, the garment of Myaguni describes the limitations of claim 7 but does not explicitly describe wherein a first sub-vent opening of the plurality of sub-vent openings comprises a reinforcement strip extending along a portion of the bottom edge of the upper panel, the reinforcement strip maintaining the first sub- vent opening in an open state.  
In related art for garments, Baschak describes a similar garment that includes reinforcing strips that are located on the lower edge of the panels in air ducts to assist in maintaining air ducts in a permanently open position (para. 0015, para. 0087, Fig. 4A).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the vent openings to include the reinforcement strips of Baschak in order to permit effective air flow despite the different orientations and/or movements associated with the wearer of the apparel item (Baschak, para. 0015, Myaguni, para. 54).
Regarding claim 8, the garment of Myaguni includes wherein the first sub- vent opening is located on a front aspect of the upper-body garment (see Fig. 4 depicting vent openings).  
Regarding claim 9, the garment of Myaguni as modified includes wherein a longitudinal axis of the first sub-vent opening is oriented substantially parallel to the front midline of the upper- body garment (the openings are parallel to the front midline).  

Regarding claim 17, the garment of Myaguni describes the limitations of claim 17 as applied to claim 16 but does not explicitly describe wherein the first sub- vent opening comprises a reinforcement strip extending along a portion of the bottom edge of the upper panel, the reinforcement strip maintaining the first sub-vent opening in an open state.  
In related art for garments, Baschak describes a similar garment that includes reinforcing strips that are located on the lower edge of the panels in air ducts to assist in maintaining air ducts in a permanently open position (para. 0015, para. 0087, Fig. 4A).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the vent openings to include the reinforcement strips of Baschak in order to permit effective air flow despite the different orientations and/or movements associated with the wearer of the apparel item (Baschak, para. 0015, Myaguni, para. 54).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732